Motion to open default in appearing before official referee and to refer the proceeding back to the official referee for further hearing granted. The petition is amended by adding the charges contained in the affidavit of Charles J. Buchner, submitted in opposition to the motion, and said charges are referred to Hon. Isaac M. Kapper, official referee, to hear and to report with his opinion. Respondent allowed five days after service of a copy of the order entered hereon in which to file an answer. Hearing before the official referee to continue at an early date on three days’ notice to the respondent. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. [See 256 App. Div. 829; Id. 932.]